F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  FEB 1 1999
                                      TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 MARK WESLEY KELLEY,

           Petitioner-Appellant,
 v.                                                            No. 98-5176
 RON WARD,                                              (D.C. No. 97-CV-1007-B)
                                                              (N.D. Okla.)
           Respondent-Appellee.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Petitioner Mark Wesley Kelly seeks a certificate of appealability to appeal the

district court’s order dismissing his § 2254 petition for a writ of habeas corpus as

untimely under 28 U.S.C. § 2244(d)(1). Petitioner contends that application of the one-

year statute of limitations in § 2244 constitutes an unconstitutional suspension of the writ

under U.S. Const. Art. I, § 9, cl. 2. He also contends that we should reconsider our recent


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
decision in Hoggro v. Boone, 150 F.3d 1223 (10th Cir. 1998), wherein we set forth the

proper method of calculating the limitations period under § 2244.

       Both arguments are foreclosed. The rule is well established in this circuit that one

panel of the court cannot overrule another panel of the court. We are bound by the

precedent established by a prior panel. E.g., In re Miller, 55 F.3d 1487, 1489 (10th Cir.

1995). Thus, we have no occasion absent en banc review to reconsider our decision in

Hoggro. Furthermore, we have previously held that, absent special circumstances not

present in this case, the one-year limitation on filing a first habeas petition does not

violate the Constitution’s Suspension Clause. Miller v. Marr, 141 F.3d 976, 977-78 (10th

Cir.), cert. denied, 119 S. Ct. 210 (1998).

       Accordingly, we agree with the district court substantially for the reasons stated in

its order of dismissal that the instant petition is time-barred.

       APPLICATION FOR A CERTIFICATE OF APPEALABILITY DENIED;

       APPEAL DISMISSED.

                                                    Entered for the Court,



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                               2